       Case 3:20-cv-01678-BEN-KSC Document 38 Filed 02/03/21 PageID.43 Page 1 of 1


  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA
. 10
 11    DEBORAH CHROMY,                                 Case No.: 3:20-cv-01678-BEN-KSC
 12                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
 13                 vs.                                CONTINUE STATUS CONFERENCE
 14    C.R. BARD, INC.; BARD PERIPHERAL
       VASCULAR, INC.; and MCKESSON
 15    CORPORATION,
                                    Defendants.        [ECFNo. 37]
 16
 17
             This matter comes before the Court on the Parties' Joint Motion to Continue the
 18
       Status Conference currently set for February 8, 2021. ECF No. 37. In support, the
 19
       Parties state they have reached a settlement in principle and require an additional three
 20
       months to finalize settlement documents. Id. at 2. Good cause appearing, the Motion is
 21
       GRANTED. If a Joint Motion to Dismiss is not filed before May 3, 2021, the Court will
 22
       hold an in-person status conference on May 5, 2021 at 10:30 AM. No further extensions
 23
       of time shall be allowed.
 24
             IT IS SO ORDERED.
 25
 26                       2
       Date: February p., 2021
 27
 28

                                                                                3:20-cv-01678-BEN-KSC
